      Case 6:20-cv-00095-RSB-CLR Document 1 Filed 10/14/20 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF GEORGIA
                        STATESBORO DIVISION


DOYLE NORMAN,                      )
                                   )               Civil Action No.
   Plaintiff,                      )
v.                                 )
                                   )               JURY TRIAL DEMANDED
BPR Brampton LLC,                  )
                                   )
   Defendant.                      )
                                   )
__________________________________ )

                        COMPLAINT FOR DAMAGES

      COMES NOW, Plaintiff Doyle Norman (“Plaintiff”) and files this

Complaint against Defendant BPR Brampton LLC (“Defendant”), and shows the

following:

                           I.    Nature of Complaint

                                        1.

      Plaintiff brings this action to obtain full and complete relief and to redress

the unlawful employment practices described herein.

                                        2.

      This action seeks declaratory relief, liquidated and actual damages, along

with attorney’s fees and costs, for Defendant’s failure to pay federally mandated
      Case 6:20-cv-00095-RSB-CLR Document 1 Filed 10/14/20 Page 2 of 6




overtime wages to Plaintiff in violation of the Fair Labor Standards Act of 1938, as

amended, 29 U.S.C. §201 et seq. (hereinafter the “FLSA”) during Plaintiff’s

employment with Defendant.

                           II.      Jurisdiction and Venue

                                            3.

      The jurisdiction of this Court is invoked pursuant to 29 U.S.C. §216(b), and

28 U.S.C. §1331.

                                            4.

      Defendant does business in this District and is subject to specific jurisdiction

over the claims asserted herein. Venue in this Court is proper pursuant to 28 U.S.C.

§1367.

                                 III.   Parties and Facts

                                            5.

      Plaintiff is a resident of the State of Georgia.

                                            6.

      Plaintiff was employed by Defendant from January 2019 to September 2020.

                                            7.

      Plaintiff was an “employee” of Defendant, as that term has been by the

FLSA.

                                             2
      Case 6:20-cv-00095-RSB-CLR Document 1 Filed 10/14/20 Page 3 of 6




                                        8.

      Throughout Plaintiff’s employment with Defendant, Plaintiff’s primary duty

was non-exempt work, specifically manual labor including plumbing and electrical

work, grounds clean up and general repairs.

                                        9.

      Throughout Plaintiff’s employment, he was paid on a salary basis, without

overtime compensation, calculated at one and one half times his regular rate, for

the hours he worked in excess of 40 in work weeks.

                                       10.

      Defendant is an “employer” as that term has been defined by the FLSA.

                                       11.

      While employed by Defendant and paid on a salary basis, Plaintiff regularly

worked an amount of time that was more than 40 hours in given workweeks and

was not paid the overtime wage differential for hours he worked over 40 in

workweeks.

                                       12.

      Defendant is a private employer engaged in interstate commerce, and its

gross revenues exceed $500,000 per year.




                                        3
        Case 6:20-cv-00095-RSB-CLR Document 1 Filed 10/14/20 Page 4 of 6




                                         13.

        Defendant knew or had reason to know that Plaintiff regularly worked in

excess of 40 hours in workweeks without overtime compensation.

                                         14.

        Defendant is governed by and subject to the FLSA, 29 U.S.C. §204 and

§207.

                                         15.

        Defendant failed to pay Plaintiff the overtime wage differential required by

the FLSA, 29 U.S.C. §207 on occasions that Plaintiff worked over forty (40) hours

in a workweek.

                                         16.

        Throughout Plaintiff’s employment, Defendant misclassified Plaintiff as

exempt from overtime.

                                      Count I

                   Violations of the Fair Labor Standards Act.

                                         17.

        Plaintiff repeats and re-alleges each and every allegation contained in the

preceding paragraphs of this Complaint with the same force and effect as if set

forth herein.

                                          4
       Case 6:20-cv-00095-RSB-CLR Document 1 Filed 10/14/20 Page 5 of 6




                                              18.

       Defendant has violated the FLSA, 29 U.S.C. §207, by failing to pay

overtime wages for time that Plaintiff worked in excess of forty (40) hours in given

workweeks.

                                              19.

       Pursuant to the FLSA, 29 U.S.C. §216, Plaintiff brings this lawsuit to

recover unpaid overtime wages, liquidated damages in an equal amount, attorneys’

fees, and the costs of this litigation.

                                              20.

       Defendant knew or showed reckless disregard for the fact its actions,

policies, and/or omissions violated the FLSA.

                                IV.       Prayer for Relief

       WHEREFORE, Plaintiff respectfully requests that this Court:

       (A)    Grant Plaintiff a trial by jury as to all triable issues of fact;

       (B)    Enter judgment awarding Plaintiff unpaid wages pursuant to the

              FLSA, 29 U.S.C. §207, FLSA § 6, 29 U.S.C. § 206(d), liquidated

              damages as provided by 29 U.S.C. §216, pre-judgment interest on

              unpaid wages pursuant to 29 U.S.C. §216, and court costs, expert




                                              5
     Case 6:20-cv-00095-RSB-CLR Document 1 Filed 10/14/20 Page 6 of 6




           witness fees, reasonable attorneys’ fees as provided by 29 U.S.C.

           §216, and all other remedies allowed under the FLSA;

     (C)   Permit Plaintiff to amend his Complaint to add state law claims if

           necessary;

     (D)   Award Plaintiff such further and additional relief as may be just and

           appropriate.

     Respectfully submitted,

     This 14th day of October, 2020.

                                       BARRETT & FARAHANY

                                       /s/ V. Severin Roberts
                                       V. Severin Roberts
                                       Georgia Bar No. 940504
                                       Attorney for Plaintiff

1100 Peachtree Street
Suite 500
Atlanta, GA 30309
(404) 214-0120
(404) 214-0125 facsimile
severin@justiceatwork.com




                                         6
